 Case 2:18-cv-02049-GW-AGR Document 104 Filed 04/15/21 Page 1 of 1 Page ID #:2145




1
2
3
4
5
6
7
                           UNITED STATES DISTRICT COURT
8                         CENTRAL DISTRICT OF CALIFORNIA
9                               WESTERN DIVISION
10    UNITED STATES OF AMERICA,                   Case No. CV 18-2049-GW-AGRx
11                  Plaintiff,
12          vs.                                   ORDER RESCHEDULING
      JASMINE BECKER, a/k/a Simin                 HEARING
13
      Nourian, a/k/a Simin Faraji, a/k/a
14
      Yasemin Forouji,
15
                    Defendant.
16
           The Court, having considered the Parties’ Stipulation to Reschedule
17
     Hearing, Dkt. 103, and good cause appearing, rules as follows:
18
           The hearing on the tentative ruling on Plaintiff’s Motion for Summary
19
     Judgment and Defendant’s Motion for Summary Judgment set for April 15, 2021,
20
     Dkt. 102, is vacated and rescheduled for June 9, 2021, at 8:30 a.m.
21
           IT IS FURTHER ORDERED that the Parties shall promptly notify the
22
     Court if they reach a settlement of this action.
23
           IT IS SO ORDERED.
24
25
     Dated: April 15, 2021                   __                  ___
26                                           GEORGE H. WU
27                                           UNITED STATES DISTRICT JUDGE
28
